Title: Enclosure: Memorial of Alexandria Merchants, 29 March 1804
From: Gilpin, George
To: Jefferson, Thomas


            
              To his Excellency Thomas Jefferson Esquire,President of the United States 
            
             The undersigned Merchants of the Town of Alexandria, having understood that an address or memorial has been secretly handed about for signatures, requesting the removal of the Collector of the Customs for this Port from office; consider it to be a duty, which they owe to your Excellency as well as to themselves respectfully to make Known to you, that the Business of the Custom House at this Place ever since the appointment of the Present Collector, has been conducted in all respects to their satisfaction and they believe with vigilance and strict attention to the faithfull collection of the duties in this District; 
             And believing that the removal of the Present Collector would neither Promote the Public good nor facilitate the Transacting Business at the Custom House, but that the appointment of a Person in his place, unacquainted with the revenue laws, and the established forms of Proceeding in the Collectors office, would most probably subject them to embarrassments and diffeculties, in their mercantile Pursuits 
             They most respectfully and earnestly, request your Excellency to continue the Present Collector in office. 
            
          